DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The after-final amendment filed 12-22-2021 has been entered.
Claims 1-19 are pending.
The terminal disclaimer filed 12-22-2021 respecting Application No. 17/035,412 has been approved.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Baker (US#1755170) in view of Hamilton (US#5001798), as applied to claim 1 in the non-final Office action dated 06-29-2021, fails to disclose or suggest the platform for a cemetery lowering device as claimed in detail, specifically the following, collectively: said opening having a substantially rectangular shape with first and second sets of opposing sides, the first set of opposing sides being longer than the second set of opposing sides; and a first beam attached to the one-piece base on one side of the opening defined by the first set of opposing sides and a second beam attached to the one-piece base on the other side of the opening defined by the first set of opposing sides. The opening defined by the one-piece base A,11 of Baker is not rectangular but rather open ended on both ends as the rails 14,15 are not part of the one-piece base.   Further, Baker teaches the rails 14,15 are located on the shorter side of a rectangular opening defined by the base and rails.
Independent claims 18 and 19 include the allowable subject matter of original claims 4 and 6, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677